                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

LEAGUE OF WOMEN VOTERS OF                            )
TENNESSEE, ET AL.,                                   )
                                                     )
       Plaintiffs,                                   )
                                                     )     Civil No. 3:19-cv-0385
v.                                                   )     Judge Trauger
                                                     )
TRE HARGETT, in his official capacity as             )
Secretary of State of the state of Tennessee, ET AL.,)
                                                     )
       Defendants.                                   )

                                           ORDER

       Given the pendency of a new Motion to Dismiss (Docket No. 39), it is hereby

ORDERED that the initial case management conference scheduled for July 15, 2019 is

CONTINUED, to be reset if appropriate, after the disposition of this motion.

       It is so ORDERED.

       ENTER this 8th day of July 2019.



                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge




    Case 3:19-cv-00385 Document 41 Filed 07/08/19 Page 1 of 1 PageID #: 315
